DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Amendment filed October 25, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1, 4-19 are pending. Claim 1 is amended. Claims 2, 3 are canceled. 

Allowable Subject Matter
Claims 1, 4-19 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the first sub-pixel driving circuit comprises a first data writing-in circuit, a first driving circuit, and a first external compensation detecting circuit; the second sub-pixel driving circuit comprises a second data writing-in circuit, a second driving circuit, and a second external compensation detecting circuit; and the third sub-pixel driving circuit comprises a third data writing-in circuit, a third driving circuit, and a third external compensation detecting circuit; the first external compensation detecting circuit, the second external compensation detecting circuit, and the third external compensation detecting circuit are all connected to the first external compensation line; the first external compensation detecting circuit and the third external compensation detecting circuit are 
	Dependent claims 4-19 being further limiting to the independent claim 1 are also allowed. 
	The closet prior art, Lee et al., US Patent Application Publication No 20180137830 teaches a liquid crystal display (LCD) is an example of such a FPD. The LCD is a device for displaying an image using optical anisotropy of liquid crystals. The LCD has been actively applied to notebook computers, desktop monitors, and tablet computers because it has excellent resolution, can The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.